Citation Nr: 0026104	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including due to tobacco use in service or due to 
nicotine dependence arising in service.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to July 1945.

The appeal arises from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying service connection for angina due 
to cigarette smoking. 

The RO in a Supplemental Statement of the Case in June 1999, 
also considered the claim of entitlement to service 
connection for coronary artery disease on the basis of 
development of the disorder in service.  The Board 
accordingly herein also considers the veteran's claim for 
service connection for coronary artery disease on the basis 
of incurrence in service or on the basis of the presence of a 
cardiovascular disorder to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 38 C.F.R. § 3.303(d), 
3.307, 3.309 (1999).

In the course of appeal the veteran testified before a 
hearing officer at the RO in November 1998, and at a hearing 
before the undersigned Board member at the RO in July 2000.  
Transcripts of both hearings are included in the claims 
folder.  The veteran was accorded the July 2000 Board hearing 
at the RO following an October 1999 Board remand directing 
that he be accorded that hearing.  

At the July 2000 Board hearing, the veteran submitted a 
signed statement by his brother dated in June 2000, as 
detailed in the reasons and bases portion of this decision, 
below.  The veteran submitted a signed waiver, dated in June 
2000, of RO consideration of that evidence prior to Board 
adjudication.  




FINDING OF FACT

The claim for service connection for coronary artery disease, 
including based on tobacco use in service, or as secondary to 
nicotine dependence arising in service, is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for coronary artery disease, including 
based on tobacco use in service or as secondary to nicotine 
dependence arising in service.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The claim for service connection for coronary artery disease, 
including due to tobacco use or nicotine dependence in 
service, was received by the RO in February 1998.  

Service medical records show that the veteran was 
hospitalized in service for an anxiety disorder, and that he 
received a military discharge based on an anxiety neurosis.  
However, service medical records do not document either 
tobacco use or a cardiovascular disorder.  To the contrary, 
upon the veteran's hospitalization for an anxiety disorder in 
January 1945, it was noted that the veteran drank an 
occasional beer, but he did not use tobacco or drugs.  Upon 
mental examination in the course of hospitalization in 
January 1945, it was again noted that the veteran drank an 
occasional beer, but did not smoke and denied using habit 
forming drugs.  

Upon physical examination in service in December 1944, pulse 
was of good quality and regular, at a rate of 90 beats per 
minute.  Blood pressure was 110/70.  Heart sounds included no 
thrills and no murmurs.  A cardiac disorder was not 
diagnosed.

Upon physical examination in service in January 1945, pulse 
was of good quality and regular, at a rate of 84 beats per 
minute.  Blood pressure reading was 118/72.  Heart was of 
normal force, rate, and rhythm, with no audible murmurs and 
no cardiac enlargement.  A cardiac disorder was again not 
diagnosed.

Upon VA examination in August 1946, the veteran's pulse rate 
was 84 seated, with a blood pressure of 100/64.  A cardiac 
disorder was not diagnosed.  

In a December 1997 letter, C. R. Argila, M.D., informed that 
the veteran had undergone a right internal carotid 
endarterectomy in November 1997.  

In March 1998 the veteran was sent a letter requesting 
information regarding his history of tobacco use and the 
disorder claimed as due to smoking.  However, the veteran did 
not submit responses directed toward to those questions.  

In a February 1998 letter, Dr. A. G. Salvatore, M.D., 
informed that he treated the veteran for angina from November 
1991 onward.  

In a November 1998 letter, A. L. Kalischer, M.D., reported 
that a coronary angiogram in December 1985 confirmed that the 
veteran had mild tapering of the proximal portion of the main 
coronary artery.  Dr. Kalischer reported this as evidence of 
mild coronary disease.  Also in the letter, the physician 
opined that smoking is one of the potential risk factors that 
can lead to the development of coronary artery disease.

At a hearing before an RO hearing officer in November 1998, 
the veteran's representative contended that the veteran began 
smoking in training camp.  The veteran testified that he 
entered service at 18 years of age and he had never smoked 
prior to service.  He testified that he began smoking in the 
military and he continued smoking after the military - at a 
rate of approximately two packs of cigarettes per day - until 
he quit smoking in 1985.  He testified that Dr. Tully in 1950 
or 1960 had said that he had emphysema, but nothing came of 
that.  The veteran testified that he currently took 
medication for his cardiac condition.

At a hearing before the undersigned Board member at the RO in 
July 2000, the veteran testified that he quit smoking in 1985 
and that his coronary artery disease began in 1991 on 
Thanksgiving weekend.  He testified that he never had 
bronchitis, but that he had emphysema, as diagnosed by Dr. I. 
Goldberg in the 1960's.  However, he testified that Dr. 
Goldberg was now dead with any records from that time now 
unavailable.  

In a submission receive in June 2000, the veteran's brother 
stated that as far as he knew the veteran had not smoked 
prior to being inducted into the Army in March 1943. 

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110 (1991).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Certain 
diseases, including cardiovascular diseases, may be subject 
to service connection based on presumed incurrence in service 
if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran has contended, in effect, that he is entitled to 
service connection for coronary artery disease secondary to 
tobacco use in service, or as a result of nicotine dependence 
developed in service.  The claims folder contains no medical 
evidence that a cardiovascular disorder either was present in 
service or that a cardiovascular disorder was present within 
the first post service year.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  Specifically, direct service connection 
may be established if the evidence showed injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(January 1993).  In June 1993, the VA General Counsel 
clarified that this opinion did not hold that service 
connection would be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion held that any disability allegedly 
related to tobacco use, which was not diagnosed until after 
service, would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration. VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).

Further, a precedential opinion by the VA General Counsel was 
issued to clarify when service connection may be granted if 
the disability is secondary to nicotine dependence, where 
that dependence arose from a veteran's tobacco use during 
service.  The VA General Counsel found that a determination 
as to whether service connection on this basis should be 
established depended upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97 (May 1997).

In a May 1997 memorandum, the Under Secretary for Health 
determined that nicotine dependence may be considered a 
disease for VA compensation purposes.  The determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The provisions of 38 U.S.C.A. § 1103 do not apply here 
because the claim for benefits was received prior to June 9, 
1998.  

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Alternately, for 
claims of service connection for a current disease on the 
basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  For the 
purposes of well- groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with a physician's 
opinion with respect to that dependence having originated in 
service.

The only evidence supporting the veteran's tobacco related 
claims are the veteran's assertions that he began smoking in 
service and continued smoking until 1985, and that he 
developed coronary artery disease in 1991 due to his tobacco 
use related to service; his brother's assertion to the effect 
that the veteran did not smoke prior to service; medical 
evidence of coronary artery disease beginning in the 1990's; 
and a medical opinion to the effect that smoking is a 
contributing factor in coronary artery disease.  

The veteran's statement may be accepted as evidence of 
tobacco use in service to support a well-grounded claim.  The 
veteran has also presented medical evidence of current 
coronary artery disease to support a well-grounded claim.  
However, the veteran has presented no medical opinion 
establishing a causal link between smoking in service (as 
opposed to smoking subsequent to service or other non-
smoking-related factors) and the veteran's coronary artery 
disease, to support a well-grounded claim on the basis of 
tobacco use in service.

The veteran has also not presented a medical opinion 
supporting the contention that nicotine dependence arose in 
service or establishing a causal link between nicotine 
dependence and the coronary artery disease.  Hence a well-
grounded claim has not been presented for service connection 
for coronary artery disease secondary to nicotine dependence 
arising in service.
 
While the Board recognizes that the evidentiary burden for 
establishing a well-grounded claim is very low, well-grounded 
claims for service connection on a direct basis, a first-
year-post-service presumptive basis, on the basis of tobacco 
use in service, or on the basis of nicotine dependence 
developed in service, still require certain minimal pieces of 
supportive medical evidence, as delineated above, beyond the 
veteran's mere assertion of his own beliefs regarding 
smoking, service, and a current disorder.  Positive medical 
opinions must be presented that the disorder developed in 
service, that the disorder was present to a compensable 
degree within the first post service year, that tobacco use 
in service caused the current disorder, or that his nicotine 
dependence developed in service and that nicotine dependence 
caused the current disorder.  Such minimal evidentiary 
requirements to well ground the veteran's claim cannot be 
avoided.  Compare Hensley v. West, 212 F.3d 1255 (2000); Epps 
v. Gober, 126 F. 3d 1464 (1997); Caluza, supra. 

Based on the foregoing the claim for service connection for 
coronary artery disease is not well grounded on any of the 
bases discussed above, and the appeal must be denied.  


ORDER

Service connection for coronary artery disease, including 
based on tobacco use in service or as due to nicotine 
dependence arising in service, is denied as not well 
grounded.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


